Per Curiam.

The evidence of the broker, of what he communicated verbally to the defendant, was admissible. It was not evidence of the written order laid before the in-" surers, but of a distinct verbal communication made at the same time; it does not, therefore, come within the rule that parol evidence is not to be given of the contents of a written paper. Whether the information brought by the vessel which arrived on the morning of the 18th November, was a material circumstance, was a question of fact that the jury were to decide. As they have decided upon it, we are not disposed to disturb their verdict, especially, after two juries have said that it was not material.
Judgment for the plaintiff.